Citation Nr: 0411135	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a left knee 
disability


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to July 
1979.

This matter came before the Board of Veterans' Appeals on appeal 
from a decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO), declining the veteran's 
application seeking to reopen his claim for entitlement to service 
connection for a left knee disability.

In December 2002, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned Veterans 
Law Judge.  The transcript of the veteran's testimony has been 
associated with his claims file.



FINDINGS OF FACT

1.  A September 1995 RO rating action denied service connection 
for a left knee disability.  An appeal was not perfected regarding 
this rating action.  

2.  The additional evidence received since the September 1995 
rating decision denying service connection for a left knee 
disability  is cumulative of evidence already of record or when 
considered with previous evidence of record raises no reasonable 
possibility of substantiating the veteran's claim for entitlement 
to service connection for a left knee disability. 


CONCLUSION OF LAW

The evidence received since the September 1995 rating decision 
that denied service connection for a left knee disability is not 
new and material; the September 1995 rating decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the claimant 
and the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As part 
of the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim. This latter requirement to tell the claimant to provide 
any evidence however has been held to be obiter dictum (a judicial 
comment unnecessary to the decision in the case and therefore not 
precedential).  See VAOPGCPREC 1-2004.

The record reflects, with respect to the application to reopen the 
claim for service connection, that the VA has made reasonable 
efforts to notify the veteran of the information and evidence 
needed to substantiate his claim.  The veteran was provided a 
notification letter in January 1998 informing him of the evidence 
needed to reopen his previously denied claim and an August 2002 
statement of the case.  This latter document provided notice of 
the law and governing regulations, to include the provisions of 
the VCAA, as well as the reasons for the determination made 
regarding his claim.  By way of this document and letters from the 
RO in September 2001and April 2002, the veteran was also 
specifically informed of the cumulative evidence already having 
been previously provided to VA or obtained by VA on his behalf, 
with respect to his application seeking to reopen his claim for 
service connection for a left knee disorder, of the information 
and evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  The record discloses that VA 
has met its duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably private 
treatment records and a report of a comprehensive VA examination 
provided to him since service, in addition to his service medical 
records, have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted for 
and the veteran has been given the opportunity to present 
testimony, and has done so, in support of his claim. Therefore, 
under the circumstances, the Board finds that VA has satisfied 
both its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background.

The veteran is seeking to reopen his claim for entitlement to 
service connection for a left knee disability, which was 
previously denied by the RO in September 1995.  In September 2001, 
the veteran filed his application to reopen the claim for service 
connection for a left knee disorder.  Therefore, his application 
to reopen the claim for a left disorder was initiated subsequent 
to August 29, 2001, the effective date of the amended § 3.156, 
which redefines the term "material evidence" for the purpose of 
determining if previously denied claim can be reopened.  See Fed. 
Reg. 45,620, 45,629-30 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a).  VA has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, the 
amended regulatory provisions redefining the term "material 
evidence" are applicable to the veteran's September 2001 claim to 
reopen.  

In this case, the original claim for service connection for a left 
knee disability was denied by an RO rating decision in September 
1995.  That decision was predicated on a finding that service 
medical records did not show that the veteran sustained injury to 
his left knee in service and surgery performed on the left knee 
therein was a corrective procedure to a left knee injury that 
existed prior to service. The veteran was notified of this 
decision and of his appellate rights in a VA letter dated in 
October 1995.  The veteran initiated an appeal as to this 
determination and was furnished a statement of the case in January 
1996 and thereafter, a supplemental statement of the case in 
August 1996.  However, he failed to perfect his appeal.  See 38 
C.F.R. §§ 20.201, 20.202 (2003).  Thus the September 1995 rating 
decision became final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

With respect to a claim that has been finally disallowed, the law 
and regulations provide that if new and material evidence has been 
presented or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New and material" 
evidence for the purpose of this appeal is defined as evidence not 
previously submitted to agency decision makers that, by itself or 
when considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2003).  

Furthermore, the Court has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curium) (holding that the 
"presumption of credibility" doctrine as articulated in Evans v. 
Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all the evidence received since 
the last disallowance of the claim on any basis, in this case the 
RO decision in August 1997.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service and 
was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
The burden is on the Government to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was not 
aggravated by service.  VAOPGCPREC 3-2003 (holding in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the 
extent it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a disease 
or injury existed prior to service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, when there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2002).  
  
In this case, the evidence of record at the time of the September 
1995 rating decision included the veteran's service medical 
records, which includes a copy of the veteran's March 1976 medical 
examination for service entrance.  On this examination a clinical 
evaluation of the veteran noted a nine-inch scar through the left 
anterior knee.  On a contemporaneous report of medical history the 
veteran reported that at age 16 he underwent an operation on his 
left knee.  A private treatment record reviewed and considered in 
connection with the service entrance examination and associated 
with the veteran's service medical records shows that in October 
1974 the veteran underwent a left knee arthrogram, which revealed 
a questionable tear of the medial meniscus.  He then underwent a 
left knee arthrotomy and was found to have an old tear of the 
anterior cruciate ligament, which was repaired.    Chronological 
service medical records compiled thereafter show that in May 1978 
the veteran was hospitalized for complaints referable to left knee 
discomfort with activity with no history of recent injury.  It was 
noted at that time that the veteran had a history of surgery to 
the left knee prior to service for a valgus type injury sustained 
while playing football.  The veteran's treating physicians 
reported that outpatient arthograms of the left knee had revealed 
no definite tear although it was noted that the veteran had 
noticed swelling with daily activities as well as episodes where 
the knee gave way several times daily followed by pain after each 
episode.  During this hospitalization the veteran underwent 
arthroscopic examination of the left knee, which revealed severe 
chondromalacia of the patella as well as erosions and osteophytes 
of the femoral condyle (lateral).  The lateral meniscus was 
visualized and found to be intact; however, the medial meniscus 
was not visualized and subsequent arthrotomy was done.  During 
arthrotomy both menisci were found to be intact.  The left patella 
was shaved and excision of osteophytes from the left femoral 
condyle was performed.  The veteran's postoperative course was 
unremarkable except for moderate effusion, which improved slowly, 
and the veteran was returned to duty, following convalescent 
leave, in August 1978.  On the veteran's May 1979 medical 
examination for service separation, it was noted he has a history 
of recurrent left knee chondromalacia that existed prior to 
service and that he underwent corrective surgery in 1978.

Also of record in September 1995 were private outpatient treatment 
records, compiled between February and November 1993 showing that 
in February 1993 the veteran was evaluated and treated by his 
private physician for complaints of left knee pain with stiffness.  
Severe osteoarthritis was the diagnostic assessment and the 
veteran was prescribed medication.

Also considered in September 1995 was a report of a VA examination 
afforded the veteran in July 1995.  On this examination the 
veteran informed his examiner that he had sustained an injury to 
his left knee playing football prior to service and reinjured the 
knee in service playing basketball.  It was noted that the veteran 
had subjective complaints of constant left knee pain with 
swelling.  Following a physical examination, significant for 1+ 
swelling and radiological examination, postoperative arthrotomy of 
the left knee for excision of femoral condyle spurs, and 
chondromalacia of the patella with shaving of the patella and with 
residual traumatic arthritis was diagnosed. 

On the basis of the evidence described above, the RO, in its 
September 1995 rating decision, found that a left knee disability 
existed prior to service and was not aggravated beyond the normal 
range of progression in service.  It also found that the surgery 
performed on the veteran's left knee in service was a corrective 
procedure to a preexisting injury.  

Evidence associated with the claims file since September 1995 and 
relevant to the claim for a left knee disorder and not heretofore 
of record includes copies of private outpatient treatment records 
compiled between February 1985 and September 2002, and a 
transcript of the veteran's testimony at his personal hearing on 
appeal in December 2002.  

The private treatment records include a report of a February 1985 
x-ray of the veteran's knees that was interpreted to reveal no 
significant abnormalities.  The veteran was noted to present on 
two occasions in March 1997 for complaints of left knee pain, 
which he related to injuries prior to service and in-service.  
Examination of his knee in early March 1997 was significant for 
exquisite pain with resistive patella motion.  The knee was found 
to be "not really swollen" and to appear stable with full 
extension.  X-rays of the knee were reported to show fairly well 
preserved articular weight bearing surfaces of the knee, although 
his patella femoral groove showed a moderate degree of arthritis 
and joint space narrowing.  In late March 1997 the veteran 
complained that his knee continued to hurt.  There was no 
swelling.  The veteran was placed in a patella stabilizing brace.  
In April 2002 the veteran was evaluated for complaints of groin 
pain as well as bilateral knee pain, left worse than right. His 
treating physician noted weight bearing views of the knee show 
some degenerative changes in the knee joint.  Clinical examination 
of the left knee showed no real swelling, good stability, and full 
extension.  Crepitation was noted beneath the patella.
 
Testimony elicited from the veteran in December 2002 included a 
description of treatment rendered to him prior to service for a 
left knee injury, which he said resulted from playing football.  
He said that when he entered service and immediately thereafter, 
while in basic training and Advanced Infantry Training, he 
functioned well, experiencing "just a little swelling" of the left 
knee. He further described events surrounding the alleged reinjury 
to his left knee playing basketball in service.  The veteran 
testified that while in the process of rebounding his knee gave 
out on him.  The veteran said that this injury resulted in his 
being treated on an outpatient basis the following day.  He said 
that at the time he was performing duties as a medic.  The veteran 
stated that following a period of physical therapy and 
strengthening exercises he underwent left knee surgery.  He 
testified that he was placed on physical profile following his 
surgery and stayed on profile for the rest of his time in service.  
The veteran further testified as to evaluation and treatment 
provided to him for his left knee complaints following service

Analysis

The Board has reviewed the evidence received since the September 
1995 rating decision denying service connection for a left knee 
disability and finds that the private outpatient treatment records 
dated between February 1985 and September 2002, for the most part, 
are arguably new, as they provide more recent clinical evaluation 
of the veteran's left knee disorder not previously on file.  
However, the Board concludes that this evidence is not material.  
The matter under consideration is whether the veteran's left knee 
disorder, found to preexist service, as conceded by the veteran 
and determined by the RO in September 1995, was aggravated by 
service.  The evidence submitted by the veteran in connection with 
his attempt to reopen the previously denied claim addresses the 
veteran's left knee condition only in the context of current 
evaluation.  It does not demonstrate either service incurrence or 
in-service aggravation of this disorder by evidence of a worsening 
of the underlying condition.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).   Records of clinical evaluations many years 
after service, which do not indicate in any way that this 
condition is service connected, do not constitute new and material 
evidence upon which the claim for service connection for a left 
knee disorder can be reopened.  See, e.g., Cox v. Brown, 5 Vet. 
App. 95 (1993).  

While the veteran's recent testimony addresses his clinical 
history and symptomatology, it is not competent evidence of 
medical causation or the etiology of a current disability.  See 
Miller v. Derwinski, 2 Vet. App. 578. 580 (1992) (citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  Thus, it is 
insufficient to reopen a previously denied claim.

In sum, the evidence received from the veteran fails to show that 
he has a left knee disorder, which is attributable to service by 
way of either initial onset during service or by aggravation of a 
preexisting condition.  Accordingly, the Board finds that the 
evidence received since the September 1995 rating decision by 
itself or when considered with previous evidence of record raises 
no reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a left knee disability.  
38 C.F.R. § 3.156(a).  As there is no additional evidence that is 
both new and material within the meaning of 38 C.F.R. § 3.156(a), 
the claim for entitlement to service connection for a left knee 
disability is not reopened.  The appeal is denied.

. 
ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to service 
connection for a left knee disability is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



